internal_revenue_service number release date index number -------------------------------------------------- ------------- ----------------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b02 plr-113329-12 date may x state state n date date date date date date year year year year year legend legend --------------------------- ---------------- ---------- ------------- -- ------------------------ ------------------- ---------------------- ---------------------- --------------------------- ----------------------- ------- ------- ------- ------- ------- plr-113329-12 year ------- dear ---- ---------- this responds to a letter dated date submitted on behalf of x by its authorized representative requesting rulings regarding x’s treatment as an s_corporation spousal consents the information submitted states that x was formed in state on date and made an election to be treated as an s_corporation effective date n of the shareholders who consented to x’s s_corporation_election were residents of state and married at the time the election was made the shares of x held by those shareholders appear to be held as community_property the spouses of these n shareholders failed to sign the form_2553 election by a small_business_corporation on date therefore x's s_corporation_election was ineffective x represents that the failure to provide all of the consents for its s_corporation_election was inadvertent and unintended the spouses have since consented to x’s s_corporation_election and represented that they have filed their federal personal income_tax returns since date consistently with x’s s_corporation status composite returns the information submitted states in year year year year year and year x filed composite state_income_tax returns on behalf of some its shareholders x also paid the composite tax due on those returns on behalf of its shareholders x did not have any written or oral agreement with its shareholders to make these payments x represents the composite tax_payments should have been treated as constructive distributions which caused the distributions x made to its shareholders be disproportionate in year sec_1 and x represents it did not intend to create a second class of stock or to terminate x's s_corporation_election and that the circumstances resulting in the possible termination of the election were not motivated by tax_avoidance or retroactive planning x represents it will make remedial distributions to correct the effect of the potential disproportionate distributions x may have made conversion provision on date x filed an amendment to its articles of incorporation date amended articles the date amended articles included a provision allowing for both voting and nonvoting shares of x’s capital stock article iv of the date amended articles provides that the common_stock shall be identical in all respects except for certain voting rights article iv d provides for a conversion of nonvoting shares into voting shares in the event of an initial_public_offering of x conversion provision the plr-113329-12 date amended articles provided for an adjustment in the conversion price in the event of sales or issuances or deemed sales or issuances of voting_stock below the then applicable conversion price a defined term within the date amended articles the articles of incorporation were once again amended and restated on date the amended articles were substantially_similar to the previous articles there has been no initial_public_offering of x further x represents that the conversion provision whether or not it was triggered did not cause x to make disproportionate distributions to any shareholder on date x’s articles of incorporation were amended and restated to remove the conversion provision x represents that x and each of its shareholders have filed consistently with the treatment of x as an s_corporation since date x and its shareholders have also agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1_1362-6 of the income_tax regulations provides that a small_business_corporation makes an election under sec_1362 to be an s_corporation by filing a completed form_2553 the election form must be filed with the service_center designated in the instructions applicable to form_2553 the election is not valid unless all shareholders of the corporation at the time of the election consent to the election in the manner provided in sec_1_1362-6 however once a valid election is made new shareholders need not consent to that election sec_1_1362-6 of the income_tax regulations provides that when stock of the corporation is owned by husband and wife as community_property or the income from the stock is community_property or is owned by tenants in common joint_tenants or tenants_by_the_entirety each person having a community interest in the stock or income therefrom and each tenant in common joint tenant and tenant by the entirety must consent to the election sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds plr-113329-12 differences in voting rights among shares of stock of the corporation are disregarded for purposes of determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides that a in general an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation and b any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x's s_corporation_election was not effective as of date under sec_1362 because n spouses whose consent was required failed to consent to x’s s_corporation_election we further conclude that pursuant to the provisions of sec_1362 x will be treated as being an s_corporation from date and thereafter provided that x is plr-113329-12 otherwise eligible to be an s_corporation and provided that the election was not otherwise terminated under sec_1362 based solely on the facts submitted and the representations made we conclude that because x’s stock has identical distribution and liquidation rights under its governing provisions the composite tax_payments did not cause x to have more than one class of stock for purposes of sec_1361 under these circumstances we conclude that x’s s_corporation_election did not terminate because of the disproportionate distributions however disproportionate and corrective distributions must be given appropriate tax effect finally based solely on the facts submitted and the representations made we conclude that x's s_corporation_election may have terminated because the conversion provision in x’s articles of incorporation may have created more than one class of stock however we conclude that if x's s election was terminated such a termination was inadvertent within the meaning of sec_1362 of the code therefore pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided x is otherwise eligible to be an s_corporation and provided that the election was not otherwise terminated under sec_1362 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code in particular we express no opinion regarding the validity of any sec_338 election see sec_1_338_h_10_-1 in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to the taxpayer’s representatives this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely bradford poston senior counsel branch office of the associate chief_counsel passthroughs special industries cc
